DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant has entered the DSMER Pilot Program and has deferred responding to the subject matter eligibility rejections until the earlier of final disposition of this application or the withdrawal or obviation of all other outstanding rejections and thus, no response to the 101 rejection is necessary at this time.
	Applicant’s arguments with respect to the art have been considered, but are moot in light of the new grounds of rejection necessitated by applicant’s amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11, 13-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to predicting an item of interest to a user which is akin to fundamental economic practices and a method of organizing human activity (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

Obtaining historical user behavior data associated with usage of a current item of a user, predictive data associated with replacement of the current item, and user preference data;
applying a first user model to predict replacement of the current item based on the historical user behavior data and the predictive data, and to generate a search request for a first item to replace the current item based on the user preference data; 
 submitting  the search request to an electronic commerce platform; 
receiving a first set of search results responsive to the search request pertaining to the first item; and 
selecting at least one search result of the first set of received search results for the first item. 

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include no additional elements. 

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2, 4-9 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-11, 13, 16-20 are rejected under 35 USC 102 as being anticipated by US 2012/0136741 Agarwal (hereafter Agarwal)

1. A computer-implemented method 
obtaining, by one or more processors, historical user behavior data associated with usage of a current item of a user, predictive data associated with replacement of the current item, and user preference data; (Agarwal ¶18 predictive data of a user using shaving gel/milk; ¶30-31 user preference data as to when to replenish)
applying, by the one or more processors, a first user model to predict replacement of the current item based on the historical user behavior data and the predictive data, and to generate a search request for a first item to replace the current item based on the user preference data; (Agarwal ¶18 prediction as to when to replace shaving gel/milk; ¶16 system can perform real-time search for replacement items)
 submitting, by the one or more processors,  the search request to an electronic commerce platform; (Agarwal ¶16 searches the platform)
receiving, by the one or more processors, a first set of search results responsive to the search request pertaining to the first item; and (Agarwal ¶16 obtains results to present to the user; see also Fig 2, ¶23 showing search results)
selecting, by the one or more processors, at least one search result of the first set of received search results for the first item. (Agarwal ¶16 obtains results to present to the user; see also Fig 2, ¶23 showing search results)

Claim 10 is rejected under a similar rationale. 

2. The method of Claim 1, wherein: the predictive data includes an item wear profile corresponding to the current item; and (Agarwal ¶18 usage profile of shaving gel (wear/usage of gel container))
applying  the first user model to predict replacement of the current item comprises applying the first user model to the historical user behavior data and the item wear profile.  (Agarwal ¶18 applies profile to usage of shaving gel)

Claim 11 is rejected under a similar rationale.

4. The method of Claim 1, wherein: 
the user preference data includes a user authorization to automatically purchase items; and (Agarwal ¶16 subscription for the item (automatic purchase); see also ¶31 preapproval for automatic replenishment)
the method further comprises: searching the user preference data for the user authorization to automatically purchase items; and (Agarwal ¶16 subscription for the item (automatic purchase); see also ¶31 preapproval for automatic replenishment)
based on finding the user authorization to automatically purchase items, automatically committing a purchase transaction for an item corresponding to the at least one search result.  (Agarwal ¶16 subscription for the item (automatic purchase); see also ¶31 preapproval for automatic replenishment)

Claim 13 is rejected under a similar rationale. 

7. The method of Claim 1, wherein the method further comprises 
providing, for display on a user client, the selected at least one search result; 
receiving a user selection of one of the selected at least one search result; and 
committing a purchase transaction for an item corresponding to the user.  (Agarwal Fig 2 shows the search results and an ability to order the item for the user)

Claims 16, 19 are rejected under a similar rationale. 

8. The method of Claim 7, wherein the method further comprises: modifying the first user model based on at least one selected from the following, the user selection, user feedback, and updated historical user behavior data.  (Agarwal ¶25 updates based on order history and other reasons)

Claim 17 is rejected under a similar rationale. 

9. The method of Claim 1, wherein the first user model comprises a first type of user model; and 
wherein the method further comprises: 
applying a second user model comprising a second type of user model to predict replacement of a second current item based on further historical user behavior data associated with usage of the second current item and further predictive data associated with replacement of the second current item, and to generate a second search request for a second item to replace the second current  item based on further user preference data; 
submitting the second search request to the electronic commerce platform or a second electronic commerce platform; 
receiving a second set of search results responsive to the second search request; and 
selecting at least one search result of the second set of received search results for the second item.  (Agarwal ¶18 discloses using the same process for milk or updated items) 

Claims 18 and 20 are rejected under a similar rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 14 are rejected under 35 USC 103 as being over Agarwal in view of US 2014/0207622, Vajayaraghavan et al. (hereafter Vaja) 

Agarwal does not disclose
5. The method of Claim 1, wherein the user preference data comprises search data and social network data for the user; and 
wherein of applying the first user model to generate the search request comprises applying the first user model to the search data and the social network data to generate the search request.  

However, Vaja ¶48 uses social network data and ¶63 search data. It would have been obvious to modify the system of Agarwal to utilize social network and search data for the purposes of utilizing that data to create lists of purchase possibilities as taught by Vaja (¶48).

Claim 14 is rejected under a similar rationale. 


Claims 6 and 15 are rejected under 35 USC 103 as being unpatentable over Agarwal and Vaja in view of Here’s Exactly How Stich Fix Works From Start To Finish, Blair Lamb, April 13, 2016, hereafter (Stichfix)

Agarwal does not disclose 
6. The method of Claim 1, wherein obtaining the user preference data comprises: 
obtaining inventory data, search data, and social network data for the user; and 
generating a style graph based on the inventory data, the search data and the social network data.  

However, Vaja ¶48 uses social network data and ¶63 search data. It would have been obvious to modify the system of Agarwal to utilize social network and search data for the purposes of utilizing that data to create lists of purchase possibilities as taught by Vaja (¶48).

Agarwal/Vaja do not disclose a style graph, and applying a first user model to the style graph.  However, Stitchfix uses a style graph to predict the user’s interest in items.  It would have been obvious to modify the system of Agarwal/Vaja to include generating a style graph to predict what the user wants as taught by Stichfix.


Claim 15 is rejected under a similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0132821, Glasgow, disclosing automatic reordering of items.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684